DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	A typographical error in the name of the author of JP 2009-86468 (M. Tazaki) has been corrected herein.  Previously the reference was incorrectly referred to as “Takazi.”  In view of this correction, references to the author of JP H11-87784 to Tazaki et al. have been updated to “Tazaki II” in order to maintain the distinction between the two documents.  No new prior art is cited herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-169345 to Daicho et al. (“Daicho”), as evidenced by the instant Specification, in view of JP 2009-86468 to M. Tazaki (“Tazaki”), and JP 2007-266356 to Sakumoto et al. (“Sakumoto”), translations of which are presented herewith and relied-upon herein.
	With regard to Claim 1, Daicho teaches a light module for vehicles comprising a stacked lower substrate and a fluorescent film comprising PDMS (see Abstract; FIG. 10; ¶¶ [0006]-[0007], [0015], [0019]-[0022], [0040], [0045], [0049]).  Daicho teaches usage of KE-106 Shin-Etsu Chemical Co., Ltd. as a binder for the fluorescent film coating (see ¶ [0045]).  The instant Specification indicates the same material as a suitable PDMS material (see Pg. 9, Lns. 23-25; Example 1).  Daicho does not expressly teach a color filter comprising PDMS as claimed.  Tazaki is similarly directed to lighting elements for automobiles, and teaches color caps (color filters) comprising PDMS therefor in order to control the color of emitted light (Abstract; ¶¶ [0001], [0017], [0024], [0044], [0078]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed color filters comprising PDMS in the device of Daicho in order to control the color of emitted light.
	Daicho and Tazaki do not expressly teach a light diffusion layer comprising PDMS.  Sakumoto is similarly directed to vehicle light modules and teaches light diffusion layers comprising silicone resin (Abstract; ¶¶ [0020], [0032], [0038], [0042], [0090]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed PDMS resin in the light diffusion layer of Daicho in view of Tazaki, as taught by Sakumoto, in order to minimize material selection with a reasonable expectation of success.
	With regard to Claim 2, Tazaki teaches inclusion of a diffusion layer in order to control emitted light (see ¶ [0065]).
	With regard to Claim 6, Tazaki teaches color filter thickness within the claimed range (see ¶ [0040]).
	With regard to Claim 7, Daicho teaches fluorescent film thickness within the claimed range (see ¶ [0045]).
	With regard to Claim 8, Tazaki teaches inclusion of pigment in the color filter is not particularly limited and is selected such that a desired color is emitted (see ¶¶ [0031], [0039]).  To the extent that the pigment amounts disclosed by Tazaki do not already read upon the claimed amounts, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed amount throughout the course of routine experimentation and optimization in obtaining a desired light emittance.
2.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Daicho in view of Tazaki as applied to Claim 1, and further in view of US 2018/0112846 to J. Jo (“Jo”).
	With regard to Claims 4-5, Daicho does not expressly teach the claimed arrangement of the lower substrate.  Jo is similarly directed to vehicle lamp devices, and teaches a substrate therefor comprising the claimed base substrate materials on which a stacked electrode, a first insulating film comprising a light-emitting element, and a second insulating film comprising an electrode are arranged (see Abstract; FIGs. 9-10; ¶¶ [0140]-[0142], [0158]-[0165]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the substrate arrangement of Jo as the base substrate in the device of Daicho in view of Tazaki with a reasonable expectation of success in developing a vehicle light module.
3.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Daicho in view of Tazaki as applied to Claim 1, and further in view of JP H11-87784 to Tazaki et al. (“Tazaki II”).
	With regard to Claim 9, Daicho and Tazaki do not expressly teach the claimed amount of fluorescent material.  Tazaki II is directed to fluorescent materials for light emitting devices, and teaches inclusion of fluorescent material at rates within the claimed range in fluorescent films comprising silicone resin binders (see Abstract; ¶¶ [0014], [0019]-[0020], [0043], [0070]-[0081]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed amount of fluorescent material in the fluorescent film of Daicho with a reasonable expectation of success.
Response to Arguments
	Applicant’s arguments filed 23 August 2022 have been fully considered but are not found persuasive.  Applicant argues that none of the cited references teach or suggest PDMS as a material for each of the vehicle lamp components residing on the substrate (see Response at Pg. 5).  This argument is not found persuasive since, as was previously discussed and restated herein, Daicho teaches PDMS material in fluorescent films, Tazaki teaches PDMS material in color filters, and Sakumoto teaches silicone material for light diffusion layers, which one of ordinary skill in the art would reasonably take as suggestion to employ PDMS as already employed in the practice of Daicho and Tazaki.  Applicant has not presented specific arguments against this rationale.  Accordingly, the grounds of rejection presented herein have been modified in response to the claims as amended and are otherwise maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715